DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest selecting, by the STA, a bandwidth of a third data unit of the plurality of data units to be narrower than the bandwidth of the second data unit; and transmitting, by the STA during the TXOP, the third data unit, wherein the second data unit is transmitted immediately before the third data unit, as specified in independent claims 1 and 6.
The prior art does not teach or fairly suggest selecting, by the STA, a bandwidth of a third data unit of the plurality of data units from second available bandwidths, wherein the second available bandwidths include a third bandwidth which is same as the bandwidth of the second data unit and a fourth bandwidth which is narrower than the bandwidth of the second data unit; and transmitting, by the STA during the TXOP, the third data unit, wherein the second data unit is transmitted immediately before the third data unit, as specified in independent claims 11 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Takano et al (EP 2,405,677 B1) discloses scheduled transmissions in WLAN.
Nandagopalan et al (WO 2006/013534 A1) discloses spectrum sharing in wireless system.
Jones, IV et al (US Patent No. 9,025,428 B2) discloses bandwidth allocation.
Zhang et al (US Patent No. 8,571,010 B1) discloses simultaneously data transmissions.
Abraham et al (US 2010/0284393 A1) discloses multiple simultaneous transmissions.
Chu et al (US 2010/0177755 A1) discloses high throughput transmissions.
Choi et al (US 2009/0154436 A1) discloses prioritized frames transmissions.
Kafle et al(US 2009/0310692 A1) discloses channel access mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472